                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                          FORT MYERS DIVISION

SHERYL HESS fka Sheryl Folk,

           Plaintiff,

v.                                 Case No:     2:18-cv-653-FtM-29NPM

SYCAMORE CONCIERGE LLC, a
Florida profit corporation
and      ALLEN     FURRER,
individually,

           Defendants.


                             OPINION AND ORDER

     This matter is before the Court on consideration of the

Magistrate Judge’s Report and Recommendation (Doc. #41), filed

August 26, 2019, recommending that the Motion for Clerk's Default

(Doc. #36) be granted, the Clerk be directed to enter a default

against Sycamore Concierge LLC, and that Sycamore Concierge LLC's

Answer   and   Affirmative   Defenses   (Doc.    #16)   be   stricken.   No

objections have been filed and the time to do so has expired.

     After conducting a careful and complete review of the findings

and recommendations, a district judge may accept, reject or modify

the magistrate judge’s report and recommendation.              28 U.S.C. §

636(b)(1);     Williams v. Wainwright, 681 F.2d 732 (11th Cir. 1982),

cert. denied, 459 U.S. 1112 (1983).           In the absence of specific

objections, there is no requirement that a district judge review

factual findings de novo, Garvey v. Vaughn, 993 F.2d 776, 779 n.9

(11th Cir. 1993), and the court may accept, reject or modify, in
whole or in part, the findings and recommendations.              28 U.S.C. §

636(b)(1).   The district judge reviews legal conclusions de novo,

even in the absence of an objection.              See Cooper-Houston v.

Southern Ry. Co., 37 F.3d 603, 604 (11th Cir. 1994); Castro

Bobadilla v. Reno, 826 F. Supp. 1428, 1431-32 (S.D. Fla. 1993),

aff’d, 28 F.3d 116 (11th Cir. 1994) (Table).

     After conducting an independent examination of the file and

upon due consideration of the Report and Recommendation, the Court

accepts the Report and Recommendation of the magistrate judge.

     Accordingly, it is now

     ORDERED:

     1.    The   Report   and    Recommendation   (Doc.   #41)    is    hereby

adopted and the findings incorporated herein.

     2.    Plaintiff's Motion for Clerk's Default (Doc. #36) is

granted.   The Clerk is directed to enter a default against Sycamore

Concierge LLC only.

     3.    Sycamore Concierge LLC's Answer and Affirmative Defenses

(Doc. #16) is stricken.         The Clerk shall make a notation on the

docket.

     DONE and ORDERED at Fort Myers, Florida, this               13th     day

of September, 2019.




                                    - 2 -
Copies:
Hon. Nicholas P. Mizell
United States Magistrate Judge

Counsel of Record
Unrepresented parties




                                 - 3 -
